DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 02 Nov 2021 have been entered.

Response to Arguments
Applicant’s arguments, see Remarks page 6 line 18, filed 02 Nov 2021, with respect to claim 4 have been fully considered and are persuasive.  The rejection of 03 Aug 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 7 line 12, filed 02 Nov 2021, with respect to the rejection(s) of claim(s) 1, 4, 5 and 10 under obviousness have been fully considered and are persuasive.  The examiner would note that a right angle corner would be considered as a sharp corner; however Pang does not disclose an upper surface of the uppermost of the plurality of metal sealing rings and an axial direction of the body forms an inclined angle of 25-35 degrees, also fails to disclose a V-shape groove formed between two adjacent sharp corners. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Pang (CN108716379A), Frazier (WO 2016003759) and Shimada et al. (US 20180371866).
. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 13 Nov 2019. It is noted, however, that applicant has not filed a certified copy of the 201911105995.7 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pang (CN 108716379) in view of Frazier (WO 2016003759) and Shimada et al. (US 20180371866).
Regarding claim 1, Pang discloses a hard-sealing soluble bridge plug (Fig 1), comprising a body made of soluble metal (¶0031 – “the fracturing ball, cone, slips and guide shoes are made of soluble magnesium aluminum alloy”), the body comprising a wedge (#2), a slip (#3) and a guide shoe (#4) which are connected (Fig 1) from top to bottom in turn; 
wherein a plurality of metal sealing rings (Fig 1 #51, 52 and 53) are sleeved (Fig 1) at the junction of the outer circumference of the wedge [#2] and the slip [#3], and 
inner surfaces of the plurality of metal sealing rings cling (Pang discloses sealing rings #51, 52 and 53 adjacent to the wedge in Fig 1) to an outer surface of the wedge; 

the plurality of metal sealing rings are made of soluble metal; 
an upper surface of a sharp corner of an uppermost of the plurality of metal sealing rings and an axial direction of the body forms an inclined angle of 25-35°; 
a V-shaped groove is formed between two adjacent sharp corners, the V-shaped groove is configured to accommodate deformed soluble metal when the plurality of metal sealing rings are squeezed.  
Frazier teaches “plugs, such as frac plugs, bridge plugs, packers, and the like must both seal the wellbore during the well completion operation and then also sometimes subsequently permit fluid flow through the wellbore. … The second object, permitting fluid flow, is conventionally accomplished by milling out the plug” - ¶0076. Further teaching – “a metal sealing element does not have to be drilled out, but rather degrades together with the plug generally in the presence of production fluids or fluids added from the wellhead.” Additionally teaching – “When compressed or crushed between the plug’s wedge elements and slips during setting the plug, the outer edges of the expandable split ring radially expand out against the inner surface of the well casing, sealing the plug to the casing. As used herein, an expandable ring has an inner perimeter and an outer perimeter, is located about the mandrel of a plug, is comprised of metal, and is capable of being wedged radially outward or compressed during setting the plug, causing the ring’s outer edges to radially expand out against the inner surface 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include soluble metal sealing rings as taught by Frazier in the system of Pang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of sealing the wellbore, as was well-known in the art, and further provides avoiding milling, saves time and expense in well completion and work over processes, including fracing and/or acid completions – (Frazier ¶0127).
Shimada teaches an upper surface of a sharp corner of an uppermost of the sharp corners and an axial direction of the body forms an inclined angle of 25-35° (Fig 1); although it has been held that a change in the shape of a prior art is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to modify the shape of the uppermost metal sealing ring to provide for optimal fluid flow between the unactuated seal and the casing inner wall surface. The optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the sealing expansive part of Shimada for the sealing rings (#51-53) of Pang. The simple substitution of one known element for another producing a predictable result renders the claim obvious because the substitution would yield predictable results mainly providing for sealing between the plug and the casing wall.
The claims currently do not recite that the ‘V-shaped groove’ is formed between two adjacent sealing rings and not ‘adjacent sharp corners’
Regarding claim 4, Pang of the combination discloses wherein the guide shoe (#4) is provided with an overflow hole (#42).  
Regarding claim 5, Pang of the combination discloses wherein an outer surface of the slip [#3] is inlaid with a ceramic granule (#31), and an angle between axial 
Regarding claim 10, Frazier of the combination discloses wherein the soluble metal is soluble Mg-Al alloy (“it may be an aluminum alloyed with other metals, such as magnesium, silicon, copper, lithium or manganese, zinc, indium or the like” - ¶0052).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pang,  Frazier and Shimada as applied to claim 1 above, and further in view of Harris et al. (US 20170130553).
Regarding claim 2, Pang of the combination discloses wherein the upper end of the wedge [#2] is provided with a first shear screw hole (21), for connecting the wedge to a setting adapter (#6) through a first shear screw (#65): Pang discloses connecting the setting adapter to the guide shoe through the use of pawl fitting into a groove; however does not disclose the guide shoe [#4] is provided with a second shear screw hole for connecting the guide shoe to the setting adapter through a second shear screw.
Harris teaches a hydraulically actuated plug comprising a wedge and slip, similar to the instant invention and further teaches a releasable connection to prevent unintended setting of the plug as it is run into a well (¶0124) and further teach “shear pins serve as a frangible retainer which prevents relative movement between … components, but allows movement when a predetermined actuating force is applied across shear pins”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Harris, to realize that multiple frangible connections are available and can be substituted, since the .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pang, Frazier and Shimada as applied to claim 1 above, and further in view of Baugh et al. (USP 4,914,794).
Regarding claim 3, Pang discloses the inner surface of the lower end of the sip [3] is provide with an internal latching slot (thread), the outer surface of the upper end of the guide shoe (4) is provided with an external latching slot (thread), and the internal latching slot is in match connection (Fig 1 - threaded together) with the external latching slot.
Baugh teaches wherein the outer surface of the lower end of the wedge (Baugh #11 and #20) is provided with inverted teeth-shaped external gearing tooth (18a), 
the inner surface of the slip (Baugh #18) is provided with internal gearing tooth (19) which are mutually engaged with the external gearing tooth (19) after setting of the hard-sealing soluble bridge plug.
It would have been obvious to one having ordinary skill in the art, given the teaching of Baugh, to modify the combination with a ratcheted connection that will prevent movement between the wedge and slip once set, as is well-known in the compression wedge type devices.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pang, Frazier and Shimada as applied to claim 1 above, and further in view of Bergstrom et al. (USP 4,349,050).
claim 6, Pang of the combination discloses wherein the lower end of
the sip [#3] is upwardly provided with first open grooves (#33), the upper ends of the
first open grooves [#33];
the upper end of the slip [#3] is downwardly provided with second open grooves
(#32), the lower ends of the second open grooves [#32] are provided, the first
open grooves [#33] and the second open grooves [#32] are uniformly spaced on the sip
[#3] at regular intervals.
Pang does not disclose the use of stress release holes.
Bergstrom teaches a collet sleeve comprising alternating grooves (#60/62) terminating in enlarged diameter apertures which serve as stress relievers (Fig 2 #64).
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention, given the teaching of Bergstrom to
modify the slip of Pang to include stress relieving holes to increase the working life of the slip and decrease the damage caused by the fatigue action as the sip is compressed and relaxed.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pang, Frazier and Shimada as applied to claim 1 above, and further in view of Walker et al. (USP 4,817,531).
Regarding claim 7, the combination of Pang, Frazier and Shimada disclose the apparatus recited in claim 1; however does not disclose, teach or suggest wherein the sip and guide shoe fit together in a frustoconical shape connection.
Walter teaches assembling concentric cylinders with beveled terminal ends (Fig 4C #10 with bevel #28 and #40 with bevel #46) that allows easy manipulation during 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Walter, to modify the terminal ends of mating components (slip and guide shoe) with bevels for the purpose to allow for alignment ease and prevent cross threading.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Frazier of the combination actually teaches against the limitations of claim 11; wherein Fig 3F illustrates different thickness but the same outer diameter and Fig 3F1 illustrates inner rings having a larger outer diameter than outer rings. Fig 3F1 explains “the preset outer diameter of inner frustoconical rings #220b-c may be greater than outer rings #220a-d of a multi-ring assembly see Fig 3F1”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        26 Jan 2022